Citation Nr: 1721698	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include carpal tunnel syndrome as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include carpal tunnel syndrome as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for left foot metatarsalgia to include as secondary to service connected diabetes mellitus, type II. 

5.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral vascular disorder, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Carl Price, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, July 2011, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The September 2010 decision, in pertinent part, denied service connection for retinopathy, peripheral vascular disease, peripheral neuropathy of the upper right extremity, and peripheral neuropathy of the upper left extremity.

In the July 2011 decision, the RO denied service connection for sleep apnea and the September 2013 decision, in pertinent part, denied service connection for left foot metatarsalgia.  
In October 2016 the Veteran presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At his hearing the Veteran and the Veteran's representative requested that the record be left open for 30 days to allow submission of additional evidence in the form of medical evidence from the Veteran's private physician.  See Hearing Transcript, Pg. 17-18.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the right upper extremity is caused by service-connected diabetes.

2.  The Veteran's carpal tunnel syndrome of the left upper extremity is caused by service-connected diabetes.

3.  The Veteran's left foot metarsalgia is not related to service or caused or aggravated by a service-connected disease or injury.

4.  The Veteran has not had peripheral vascular disease during the course of his claim and appeal.  

5.  The Veteran has not had diabetic retinopathy during the course of his claim and appeal.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left carpal tunnel syndrome have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for left foot metatarsalgia have not all been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The criteria for service connection for peripheral vascular disease have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

5.  The criteria for service connection for diabetic retinopathy have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2010, May 2010, October 2010, and July 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims.  VA provided relevant examinations as necessary, as discussed further on in the decision. A VA compensation and pension examination was not provided, and not required, with regard to a diabetic retinopathy disability and peripheral vascular disease.  VA has no duty to provide examination the examination because there is sufficient medical evidence of record to decide these claims.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377 n.4.  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

These cases make it clear that competency of lay nexus opinions and diagnoses depends on the particular facts of the case and the complexity of the questions addressed.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran seeks service connection for bilateral peripheral neuropathy of the upper extremities secondary to service-connected diabetes.  There is no argument or indication that the claimed condition is directly related to service.

Considering the relevant evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral carpal tunnel syndrome, secondary to service-connected diabetes is warranted.  In this regard, there is evidence in favor of the claim and also evidence against the claim.  The record contains evidence of multiple diagnoses over the years by a private clinician and on VA examination of the peripheral nerves of the bilateral upper extremities.  

Here, the relevant evidence of record includes private and VA treatment records to include VA examination reports.  First, private and VA treatment records, and VA examination reports note the Veteran's reports of symptoms to include coldness, tingling and numbness in the hands.  The first indication of diagnosis is a July 2009 VA treatment record noting symptoms of carpal tunnel syndrome and an October 2011 VA treatment record diagnosing bilateral carpal tunnel syndrome.
Additionally, during the appeal period the Veteran has been afforded several VA examinations to determine the etiology of bilateral peripheral neuropathy of the upper extremities.  In this regard, evidence against the claim includes a May 2010 diabetes mellitus VA examination report, which indicates no diagnosis of peripheral neuropathy was made for the upper extremities based on the medical record and on clinical examination.  Following examination, the examiner diagnosed diabetes mellitus, type II and early lower extremity peripheral neuropathy.  Thereafter, a November 2011 VA EMG identified bilateral carpal tunnel syndrome.

In favor of the claim, subsequent July 2012 and April 2013 private treatment records show the Veteran presented with complaints of tingling and numbness in his hands.  Following examination, Dr. H.P. diagnosed peripheral diabetes polyneuropathy and multi-entrapment neuropathy as a result of diabetes with median nerve entrapment on the right and ulnar nerve on the left based on sensory distribution and clinical presentation.  

Evidence against the claim includes April 2016 VA examination reports.  In this regard, the Veteran was afforded multiple VA examinations to determine the etiology of peripheral neuropathy of the right and left upper extremities to include a diabetic sensory-motor peripheral neuropathy examination and a separate peripheral nerves conditions (not including diabetic sensory-motor peripheral neuropathy) examination.  Following examination of the Veteran's bilateral upper extremities the April 2016 examiner specifically found that the Veteran did not have a diagnosis of diabetic peripheral neuropathy of the upper extremities.  Rather, according to the examiner, the Veteran had bilateral carpal tunnel syndrome, which was caused by the Veteran's career as a truck driver, noting that the medical evidence indicates he was first diagnosed in 2011.  The rationale was that the Veteran's clinical examination to include his most recent March 2016 visit with his VA primary care physician, indicates a diagnosis of diabetic peripheral neuropathy of the lower extremities and no diagnosis of the upper extremities.  The examiner explained that the Veteran's primary care physician specifically found that there was neuropathy of the feet, treated with Gabapentin, further noting that the Veteran is followed by podiatry for this condition.  Notably, the examiner stated that a November 2011 EMG was conducted to determine the etiology of tingling and numbness in the hands also identified as moderate bilateral carpal tunnel.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome is less likely than not proximately due to or the result of service connected diabetes and is most likely secondary to the his occupation as a truck driver from which he retired in 2011 and at which time he was diagnosed by EMG in 2011 with bilateral carpal tunnel syndrome.  

In this regard, in June 2012 and April 2013, the Veteran's private practitioner, Dr. H.P. determined on examination that these diagnoses of peripheral diabetes polyneuropathy and multi-entrapment neuropathy with median nerve entrapment on the right and ulnar nerve on the left were a result of and therefore attributed to service-connected diabetes.  Dr. H.P.'s findings are entitled to significant probative weight because Dr. H.P. explained the reasons for her conclusion based on her clinical examination findings and the Veteran's documented and reported medical history and treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 304 (2008).

In weighing and balancing the opinions of record, with regard to the Veteran's carpal tunnel syndrome disorder, the Board acknowledges that there is a private medical opinion of record relating the Veteran's current upper bilateral nerve conditions to his service-connected diabetes, as well as a VA medical opinion finding that the Veteran's current carpal tunnel syndrome is not related to service-connected diabetes.  Notably, however, each of these health care professionals offered a probative rationale in support of their opinion regarding the etiology of the Veteran's current carpal tunnel syndrome and his service-connected diabetes.  On this record, the Board finds that the evidence is at least approximately evenly balanced on the question of etiology of the Veteran's current carpal tunnel syndrome.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board concludes that entitlement to service connection for bilateral carpal tunnel syndrome, secondary to service-connected diabetes is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Left Foot Metarsalgia

The Veteran seeks disability compensation for left foot metarsalgia, secondary to service-connected diabetes.  

For the reasons below, the Board finds that service connection for left foot metatarsalgia is not warranted because the most probative evidence of record shows that the condition is not due to service and was not caused or aggravated by a service-connected disability.  

Pertinent evidence of record consists of VA treatment records and two VA medical opinions finding no link between the diagnosed medical condition and service-connected diabetes or military service.  Specifically, following examination of the Veteran and review of the claims file, the June 2013 VA examiner opined that the likelihood of a relationship between metatarsalgia and service-connected diabetes could not be determined without resorting to mere speculation.  In so finding, the examiner noted that metatarsal problems develop when there is a change in the way the foot normally works, affecting how body weight is distributed which can cause excess pressure on the metatarsals, causing metatarsalgia.  The examiner acknowledged the Veteran's additional conditions of arthritis of the left great toe, left heel spur, and diabetic bilateral peripheral neuropathy of the lower extremities noting that increased activity can also lead to metatarsalgia and concluded that left foot metatarsalgia is likely multifactorial in nature.  

This opinion is not particularly probative as it leaves somewhat open the question of the impact of the Veteran's diabetes mellitus peripheral neuropathy on his left foot metatarsalgia.  

An April 2016 Foot VA examination report, however, adequately closes any question as to a relationship between the Veteran's diabetes and the left foot metatarsalgia.  The examiner expresses in unequivocal terms that there is no nexus between the two conditions.  The VA examiner opined that bilateral foot metatarsalgia is most likely due to osteoarthritis in the great toes and feet and also likely due to diagnosis of hallux rigidus, which can lead to metatarsalgia.  The April 2016 examiner also discussed the Veteran's additional conditions of arthritis of the left great toe, left heel spur, and bilateral peripheral neuropathy of the lower extremities noting that increased activity can also lead to metatarsalgia and concluded that left foot metatarsalgia is likely multifactorial in nature.  The VA examiner noted that there are most likely several etiologies for bilateral foot metatarsalgia.  In so finding, the examiner concluded that following clinical examination, review of the claims file, to include service treatment records and post-service VA treatment records, there is no evidence of record for a nexus between service-connected diabetes and bilateral foot metatarsalgia.  

It is clear from this language that the examiner found no relationship between the left foot metatarsalgia and the diabetes.  The lack of a connection (nexus) between the two encompasses both causation and aggravation (which is no more than causation of a part of the disability - the part chronically worsened).  

Whether there is a proximate relationship between the Veteran's metatarsalgia and his diabetes is a complex medical question, as is evident from the VA medical opinions.  Clearly, there are numerous factors that can influence the claimed disability.  The Veteran has not demonstrated the medical expertise required to determine the cause of his metatarsalgia or any relationship it may have to his diabetes.  Therefore, his opinion regarding such relationship is not competent evidence.  

The April 2016 VA examiner examiner's opinion is the most probative evidence of record on any proximate relationship between the Veteran's left foot metatarsalgia and his diabetes.  Therefore, the Board finds that the preponderance of evidence is against the claim of entitlement to VA disability benefits for left foot metatarsalgia.  Hence, the appeal as to this issue must be denied.  


C.  Diabetic Retinopathy and Peripheral Vascular Disease 

The Veteran seeks service connection for retinopathy and peripheral vascular disease secondary to service-connected diabetes.  

There is evidence in favor of the claim and also evidence against the claim, but the preponderance of evidence shows that the Veteran has not had retinopathy or peripheral vascular disease during the course of the claim and appeal.  

The only diagnosis of retinopathy or peripheral vascular disease is an unsupported one by the Veteran's private doctor.  M.J.P., M.D., of Prospect Family Medicine, stated in a February 2010 letter. .  Dr. P. did not provide any further discussion or rationale other than to state that the conditions were due to diabetes.  Private treatment records from Prospect Family Medicine dated from May 2000 to February 2010 indicate the Veteran reported for eye checks due to pain.  There is no diagnosis of an eye condition to include retinopathy.  There is also a mention that he complained of cold feet.  However, the treatment records contain no diagnosis, test results, or any other information to support a diagnosis of retinopathy or vascular disease.  The Board therefore affords these diagnoses the most minimal of probative value.  

VA treatment records also do not show a diagnosis or treatment for retinopathy.  Rather, it is found that a November 2009 Diabetic Retinopathy Surveillance Consult indicates that diabetic teleretinal imaging was normal.  The examiner concluded that the Veteran did not have a diagnosis of diabetic retinopathy.  See Marion CBOC treatment records.  

A February 2010 VA treatment record diagnosis floaters in the right eye.  A subsequent May 2010 VA diabetes mellitus examination report references the May 2010 VA eye examination, which indicates no evidence of diabetic retinopathy in either eye.  Specifically, the May 2010 and subsequent December 2010 VA optometry consult indicates the Veteran presented for eye examination and on each occasion, following examination, the diagnosis rendered was diabetes without retinopathy.  

A May 2016 VA treatment record shows the Veteran presented for diabetic eye examination.  The examiner's note indicates an assessment that includes diabetes mellitus, type II, without retinopathy bilaterally and further indicates that the dilated examination also revealed no evidence of diabetic retinopathy in either eye.  There is no other medical evidence that suggests the presence of this condition.

VA treatment records show that the VA is following the Veteran for diabetes but there are no medical reports of peripheral vascular disease or related treatment.  If the Veteran had peripheral vascular disease due to diabetes the Board would expect to find at least a mention of it in such records.

In this regard, during the Board hearing the Veteran testified that he had never been diagnosed with peripheral vascular disease and had never been informed that he had this condition.  He further stated that at that time he submitted his claim for compensation he did not have any help and was unsure as to what conditions he was filing a claim.  See Hearing Transcript, Pg. 10-14.

The May 2010 VA diabetes mellitus examination did not show a diagnosis of peripheral vascular disease based on the medical record and on clinical examination and VA treatment records also do not show a diagnosis or treatment for peripheral vascular disease.  There is no other medical evidence that suggests the presence of this condition.  

In light of the foregoing, the Board finds that service connection for retinopathy and peripheral vascular disease, secondary to service-connected diabetes is not warranted.  The Board finds that the February 2010 unsupported diagnoses of Dr. P. are less probative than that of the May 2010 VA examiner's opinion and the medical evidence of record indicating no diagnosis of retinopathy or peripheral vascular disease, to include the Veteran's testimony that he had never been diagnosed with peripheral vascular disease.  See Hearing Transcript, Pg. 10-14.

Whether the Veteran has retinopathy or vascular disease are not questions that can be competently addressed by a non-expert.  As indicated, the Veteran himself has no reason to believe that he has vascular disease.  It is obvious from the medical records that an eye examination is necessary to diagnose retinopathy and the evidence does not show that the Veteran has any expertise in this area.  

During the Board hearing, the Veteran and his representative explained that the Veteran was diagnosed as having floaters and also that floaters are a form of diabetic retinopathy, explaining that it is the detachment of the eye.  See also May 2010 VA Form 21-4138.  The Veteran's representative went on to explain that when examiners "looked at retinopathy, they didn't look at the floaters as being part of the retinopathy itself or portion of the retinopathy."  See Hearing Transcript, Pg. 15.  

Here, the Board acknowledges the Veteran's claims for peripheral vascular disease and retinopathy, secondary to service connected diabetes; as well as the representative's argument that the Veteran's diagnosis of floaters may be related to retinopathy, secondary to diabetes, the Board has not ignored the lay statements regarding disability but finds that such lay diagnoses are not competent evidence in this case.  While the Veteran's representative contended that the Veteran's condition of floaters should be considered when determining a diagnosis of retinopathy, the representative is not a medical professional and his statements in this regard are not competent evidence.  Moreover, the Veteran's eyes have been examined by medical professionals on multiple occasions in November 2009, May 2010 and December 2010 and each examiner did not diagnose retinopathy, specifically concluding a diagnosis of diabetes, without retinopathy.  Whether he has floaters, as opposed to retinopathy, is a complex question, the answer to which does not lie within the realm of a non-expert, or layperson, including his representative.  Essentially, his representative's opinion regarding floaters and retinopathy is of no probative value.  

The weight of the evidence is thus against a relationship between the February 2010 diagnosis of peripheral vascular disease and retinopathy and service-connected diabetes.  As the most probative evidence of record establishes there was no evidence or diagnosis of the conditions on physical examination contemporaneous to the February 2010 opinion of Dr. P.  There is no other medical evidence that suggests the presence of these conditions.  Hence, the appeal as to these claims must be denied.  


ORDER

Entitlement to service connection for carpal tunnel syndrome of the right upper extremity as secondary to diabetes is granted.

Entitlement to service connection for carpal tunnel syndrome of the left upper extremity as secondary to diabetes is granted. 

Entitlement to service connection for left foot metatarsalgia is denied.

Entitlement to service connection for retinopathy is denied.

Entitlement to service connection for peripheral vascular disease is denied.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for entitlement to service connection for sleep apnea.  Hence, a remand to the AOJ is necessary.

During the October 2016 Board hearing, the Veteran stated that he would like to submit additional evidence to support a claim for direct service connection for sleep apnea.  The Veteran advised that he is still in contact with service members he served with during Vietnam and would like to submit their statements as additional evidence.  See Hearing Transcript, Pg. 21-24.  He indicated that he wished to waive AOJ consideration of that evidence in the first instance.  However, the Veteran's representative explained that the waiver was not in the Veteran's best interest and asked that the claim is remanded to the AOJ in order to review the evidence in the first instance.  Id.

In January 2017, the Veteran submitted additional evidence in the form of a buddy statement.  As the Veteran has the right to initial AOJ consideration of the new evidence he has submitted, the Board will grant the request for remand.  See 38 C.F.R. §§ 19.31, 19.37 (2016); see also Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

On remand, VA must provide an examination as to whether the Veteran's sleep apnea had onset during service or was caused or aggravated by his service connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with regard to his claim of entitlement to service connection for sleep apnea.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to provide medical opinions as listed below.  Each opinion must be supported by an explanation, or rationale.  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during his active service.  The examiner must accept as fact that the Veteran snored during service and explain how this fact affects the examiner's opinion.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been caused by his diabetes mellitus.

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea has been chronically worsened by his diabetes mellitus.  

2.  Then, readjudicate the claim on appeal, taking into consideration all evidence added to the file since the claim was last adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


